DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Applicant’s communications filed on 1/12/2022.
Claims 1-2, 7-19, and 21-25 are pending. Claims 1, 12, and 19 are independent. Claim 25 is newly presented.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2022 has been entered.
 

Response to Amendment
The rejections to claims 1-2, 7-22, and 24 in the previous Office action under 35 U.S.C. 112(b) as being indefinite are withdrawn in light of the amendments to the claims filed 1/12/2022 as moot and/or overcome.
The objection to claim 22 cited in the previous Office action for informalities is withdrawn in light of the amendments to the claims filed 1/12/2022 as moot and/or overcome.


Response to Arguments
Applicant’s arguments with respect to the amended independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new reference has been applied to teach the specific absolute and weighted spatial tags as part of spatial-temporal relevance scoring.
To the extent that Soto is maintained, Examiner would note only that as laid out in the rejections below, Soto incorporates by reference at paragraph [0017] the entirety of U.S. Patent Application No. 13/842,724 published as U.S. Patent Publication No. 2013/0325856 (hereinafter Soto ‘856) including the teachings in that reference related to app/document localization characteristics. That incorporated Soto ‘856 reference includes teaching as in [0055] that app/documents are tagged with location data based on app usage. This process of tagging (i.e. labeling) with location data (i.e. a spatial label) is described in the Soto ‘856 reference beginning at [0080]-[0091] and [0105]-[0108] explaining the receiving/creating of app usage records associated with various location data (i.e. training data). 

Then as in [0065]-[0067] and [0073]-[0075], as well as [0196] in Soto ‘856 and as described in the previously cited initial Soto reference (US2013/0339345) at [0015]-[0016], [0019], [0044]-[0048], and [0055] the document/app scoring for a request is explicitly based on relevance to contextual labels of stored content/app and also based on both the user’s contextual current location (i.e. current spatial-temporal state) and the spatial labels of the content/app wherein as explained above the spatial labels at least include weighted spatial labels determined based on a trained machine learning model.
To the extent that Soto (and Soto ‘856 by incorporation) does not explicitly teach absolute spatial labels as part of the scoring, a new reference has been cited that uses as part of spatial-temporal scoring of content both absolute spatial labels (i.e. fixed geotags) and weighted spatial labels (i.e. how these definite labels are used in determining the “spatial-temporal relevance score” other than just the score being “based” on such labels. Additionally, the claims would benefit from further clarification as to how the “weighted spatial labels” are determined based on machine learning including how the model is trained beyond just what is recited in claim 25 generally of “usage data.”


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-2, 7-19, and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor, or for pre-AIA  applicant, regards as the invention.

Regarding claim 1, the claim recites on lines 10-11, “each document object of the plurality of document objects comprises … one or more spatial labels.” However, lines 18-22 now recite further determining the scoring based on “the one or more spatial labels for the document object … wherein one or more spatial labels comprise one or more absolute spatial labels and one or more weighted spatial labels.” It is unclear and indefinite how “one” spatial label would comprise “one” absolute spatial label AND “one” weighted label. The construction and use of “one or more” leaves it unclear and indefinite if there is one absolute label and one weighted label (that is two labels) for a single document object. Or alternatively, the scope may be intended to be that some document objects have only an absolute spatial label while others have only a weighted spatial label. This all renders the scope of the claim indefinite, particularly in that the broad use of “one or more” means the claim encompasses “one” spatial label which is recited now as that “one” label comprising two labels (i.e. “one” absolute “and one” weighted), which is impossible as “one” label cannot comprise two labels. Therefore, the scope of the claim is indefinite.
Further regarding claim 1, the scope of the term “absolute spatial label” is unclear and indefinite in comparison to a “weighted spatial label.” The use of “absolute” appears to be a relative term, and it is not clear what “absolute” means in difference to such weighted labels. Specifically, reading the claim terms in light of the specification [0031] and [0076] describes such absolute spatial labels as for a document object being “estimated to be relevant to the current spatial-temporal state.” Whereas in [0031] and [0076] a “weighted” label “indicates a degree of relevance of the document object to the current spatial-temporal state.” However, it is unclear how an “estimate” to being relevant differs from a “degree” of being relevant, other than having a applied discrete degree. Thus, it is unclear and indefinite what is “absolute” about the document having an “estimated” relevance. For instance, does a weighted spatial value become an absolute spatial value if the applied weight is “1”? The difference between the absolute and weighted spatial labels in light of the specification use of the terms is unclear and indefinite.



Dependent claims 2, 7-11, 13-18, and 21-25 inherit at least the same indefiniteness as in their parent independent claim and are therefore rejected for the same reasons.

Specification
The disclosure is objected to because of the following informalities: Paragraphs [0031] and [0076] in the second lines describing “absolute spatial labels” instead recite “An absolute contextual label” which appears to be a typographical error and should refer to “spatial” label.
Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7-19, 21-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ittah et al., U.S. Patent Pub. No. 2014/0298207 (hereinafter Ittah) in view of Flake et al., U.S. Patent Pub. No. 2015/0149430 (hereinafter Flake) and further in view of Soto Matamala et al., U.S. Patent Pub. No. 2013/0339345 (hereinafter Soto) and Harris et al., U.S. Patent Pub. No. 2014/0280103 (hereinafter Harris).

Regarding claim 1, Ittah in the analogous art of document collaboration systems with contextual search teaches:
An apparatus for rendering a spatially dynamic document prediction interface in a document collaboration system, the apparatus comprising at least one processor and at least one non-transitory memory comprising program code, wherein the at least one non-transitory memory and the program code are configured to, with the at least one processor, cause the apparatus to: (See Ittah Fig. 23, [0047], and [0297]-[0301] invention for document collaboration is embodied on apparatus/computer including at least one processor and memory with instructions. Note that the recitation of ‘for rendering 
access a document object repository of the document collaboration system comprising a plurality of document objects associated with a target user profile (See Ittah [0036]-[0037], [0048], and [0059] wherein user interacts with including accessing documents in a repository of a document collaboration system. This includes as in [0062], [0065], and [0146]-[0152] user with user profile accesses by search or otherwise documents of the document repository of the document collaboration system. Note explicitly as in [0084] documents are associated/included in workspaces (i.e. collaboration spaces) such that as in [0088]-[0101] the user profile includes workspaces which include documents, such that “a plurality of document objects” are “associated with a target user profile.” See further as in [0104]-[0106] workspace is container for “one or more document” of a specific collaboration and thus including the collaborations in the user profile as in [0094] associates the document objects in the workspace for the collaboration with the profile. Further as in [0085] user following document associates document with user profile as well).
wherein each document object of the plurality of document objects comprises one or more [metadata] labels .., (See Ittah at [0146], [0150], [0152] document associated with metadata including tags/labels used for search retrieval of the document).
wherein each document object of the plurality of document objects is associated with a document collaboration space of a plurality of document collaboration spaces, (See Ittah [0104]-[0106] and [0084] wherein each document is associated with a collaboration workspace of a plurality of workspaces as a container for the document).
and further wherein the plurality of document collaboration spaces comprises one or more personal document collaboration spaces and one or more collective document collaboration spaces; (See Ittah [0105]-[0106] describing both workspaces “associated with a single user” as a “private 
for each document object of the plurality of document objects, determine a … relevance … for the document object with respect to the target user [at least generally as a search response] (See Ittah [0065], [0146]-[0148], [0153], [0271]-[0273], and [0290]-[0292] wherein relevance determination for target user generally is done based on criteria and to return user-specific documents in interface/results as in [0148], [0152], [0273], and [0292]).
generate the … document prediction interface based on the [relevance] for each document object of the plurality of document objects. (See Ittah [0065], [0146]-[0148], [0153], [0271]-[0273], and [0290]-[0292] wherein results displayed in graphical interface as in [0065] an [0291]-[0293] [0292] are based on the relevance and criteria matching of documents for the specific user).
Ittah does not explicitly teach:
determine a current spatial-temporal state for a mobile device associated with a target user profile;
wherein each document object of the plurality of document objects comprises one or more contextual labels and one or more spatial labels,
for each document object of the plurality of document objects, determine a spatial-temporal relevance score for the document object with respect to the target user profile based on the one or more contextual labels for the document object, the one or more spatial labels for the document object, and the current spatial-temporal state of the target user profile, wherein the one or more spatial labels comprise one or more absolute spatial labels and one or more weighted spatial labels, wherein the one or more weighted spatial labels are determined based on a trained machine learning model; and
generate the spatially dynamic document prediction interface based on the spatial-temporal relevance score for each document object of the plurality of document objects.
However, Flake in the analogous art of influencing relevant resultant content objects to a user based on spatiotemporal data teaches:
determine a current spatial-temporal state for a mobile device associated with a target user profile; (See Flake [0009], [0033], [0049], [0052], [0068] wherein user mobile device location data (i.e. spatial)  is determined for a current time (i.e. temporal). As in [0041]-[0043] such user mobile device is associated with a target user profile of the user of the mobile device. See further [0036]-[0037] relating to user spatiotemporal determination by sensor. See also [0069]).
[access a document object repository comprising a plurality of document objects] … wherein each document object of the plurality of document objects comprises one or more contextual labels and one or more spatial labels; (See Flake [0032]-[0034], [0039], [0049]-[0050], [0053], and [0068]-[0070] wherein web content (i.e. documents) are stored in a repository as shown in Fig. 8 and Fig. 9, wherein requests/queries for content/documents are processed by accessing the web content repository. As in [0006], [0009], [0032]-[0033], [0039], [0051], [0068]-[0069] wherein the web content is stored in the repository and indexed with respect to contextual data, keywords/topics, and associated spatial/location labels).
for each document object of the plurality of document objects, determine a spatial-temporal relevance [ranking] for the document object with respect to the target user profile based [generally on the spatial, contextual, and user spatiotemporal state] (See Flake [0005], [0032]-[0033], [0037], [0046], [0051] and [0069] wherein document objects are ranked based on spatiotemporal relevance and considers the target/requesting user’s current location (i.e. spatiotemporal state) and the documents associated spatial, temporal, and other contextual labels. See also [0079]-[0081] invention is for relevancy of content objects based on spatiotemporal data and context information).
generate the spatially dynamic document prediction interface based on the spatial-temporal relevance [ranking] for each document object of the plurality of document objects. (See Flake as in [0009], [0037], [0039], [0041], [0046]-[0047], [0050]  and [0068]-[0069] wherein results are returned of content/documents to an interface based on the spatiotemporal relevance ranking of the content, such ranking based on spatial and contextual data of the content in relation to the user’s profile, context, and spatiotemporal state. Note also this include prediction of spatiotemporal state as well based on route, predicted destination, important user events such as birthdays, etc. for use in such relevance ranking as in [0037], [0040], [0046], and [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the document object spatiotemporal relevance ranking for providing document objects to a user of a mobile device as in Flake with the document collaboration system with user-specific collaboration workspaces and search relevant to user-specific criteria and workspaces as in Ittah in order to provide an improved search of collaboration workspaces and documents based on user, temporal, location, and other contextual information and only evaluate the search with respect to designated content such as workspaces/collaborations associated with a user. Providing search based on such additional parameters maximizes likelihood of locating relevant information amongst an abundance of data for a particular user and improves the relevancy of documents pushed to users by incorporating more user contextual data to provide documents more specifically aligned with what the user likely desired based on the user’s context. See Flake [0004], [0009]-[0010], and [0039].
Then Ittah in view of Flake does not explicitly teach scoring objects as:
for each document object of the plurality of document objects, determine a spatial-temporal relevance score for the document object with respect to the target user profile based on the one or more contextual labels for the document object, the one or more spatial labels for the document object, and the current spatial-temporal state of the target user profile, wherein the one or more spatial labels comprise one or more absolute spatial labels and one or more weighted spatial labels, wherein the one or more weighted spatial labels are determined based on a trained machine learning model; and (But note Flake as above wherein in [0005], [0032]-[0033], [0037], [0046], [0051] and [0069] a spatiotemporal relevance ranking is performed on document objects based generally on this same data, but not explicitly a scoring or how such ranking is calculated).
generate the spatially dynamic document prediction interface based on the spatial-temporal relevance score for each document object of the plurality of document objects.
However, Soto in the analogous art of recommendations based on spatiotemporal state of a user mobile device and spatiotemporal relevance of objects teaches:
for each document object of the plurality of document objects, determine a spatial-temporal relevance score for the document object with respect to the target user profile based on the one or more contextual labels for the document object, the one or more spatial labels for the document object, and the current spatial-temporal state of the target user profile, (See Soto [0015]-[0016] determining “spatio-temporal localization and relevance” scoring for content/object to a specific user of a mobile device. This includes as in [0019] and [0055] that such scoring is based on relevance to contextual/topical labels of stored content and as in [0039], [0044]-[0048], [0051],  [0055], and [0059] the score is also based on spatial/location labels for the content object and the user’s current spatiotemporal state of the mobile device). wherein the one or more spatial labels comprise … one or more weighted spatial labels, wherein the one or more weighted spatial labels are determined based on a trained machine learning model; and (See Soto [0017] incorporating by reference the entirety of U.S. Patent Application No. 13/842,724 published as U.S. Patent Publication No. 2013/0325856 (hereinafter Soto ‘856). Soto ‘856 teaches as in [0055] that app/documents are tagged with location data based on app usage. This process of tagging (i.e. labeling) with location data (i.e. a spatial label) is described in the Soto ‘856 at [0080]-[0091] and [0105]-[0108] explaining the receiving/creating of app 
generate the spatially dynamic document prediction interface based on the spatial-temporal relevance score for each document object of the plurality of document objects. (See Soto as in [0043], [0049]-[0050], [0057]-[0059], and [0066]-[0072] wherein a recommendation interface (i.e. spatially dynamic document prediction interface) is generated based on the spatiotemporal relevance scoring as above for each content object of the plurality of objects).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the spatiotemporal relevance scoring and spatial labeling for recommending/providing content objects as in Soto with the document object spatiotemporal relevance ranking for providing document objects to a user of a mobile device as in Flake and the document 
Then Ittah in view of Flake and Soto does not explicitly teach both absolute and weighted spatial labels for scoring as:
wherein the one or more spatial labels comprise one or more absolute spatial labels and one or more weighted spatial labels, wherein the one or more weighted spatial labels are determined based on a trained machine learning model; and (But note as in Soto (and Soto ‘856 incorporated by reference) that there are described thresholds applied for cutoffs of associating location data such as in Soto ‘856 at [0127] and as noted in the 112 rejections it is unclear what the difference exactly is in scope between absolute values being estimated relevant and weighted values for spatial, such that a weighted value with a weight of 1 would appear to also be an absolute value).
However, Harris in the analogous art of managing geotags for data including absolute/exact geotags and inferred/weighted geotags teaches:
wherein the one or more spatial labels comprise one or more absolute spatial labels and one or more weighted spatial labels, wherein the one or more weighted spatial labels are determined based on a trained machine learning model; and (See Harris [0003]-[0004] wherein content/documents include explicitly (i.e. absolute) geotagged (i.e. spatial labeled) content and non-geotagged data for which spatial labels may be inferred and determined. This includes as in [011]-[0015] determining the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the documents comprising both absolute geotags and inferred/determined geotags with weights for scoring content to present as in Harris, with the spatiotemporal relevance scoring and spatial labeling for recommending/providing content objects as in Soto, the document object spatiotemporal relevance ranking for providing document objects to a user of a mobile device as in Flake, and the document collaboration system with user-specific collaboration workspaces and search relevant to user-specific criteria and workspaces as in Ittah in order to ensure content/documents that are not explicitly and absolutely geotagged are provided with inferred spatial labels and perform content scoring/ranking based on both absolute geotags and determined/inferred geotags with associated weight/confidence. Soto as cited above already provides generally for scoring based on spatial labeling, but makes not distinction between explicitly associated tags and determined tags for the content/apps. Harris then adds that scoring for returning relevant content can be based on both determined/inferred tags (i.e. as in Soto) and based on explicit geotags (i.e. absolute labels) including only worrying about confidence/weighting for the inferred/determined tags. This provides the benefit as in [0003]-[0005] of Harris that document location relevance (as spatial labels/tags) are 

Regarding claim 2, Ittah in view of Flake in view of Soto and Harris as applied above to claim 1 further teaches:
The apparatus of claim 1, wherein the current spatial-temporal state for the target user profile is determined based on a geolocation identifying data object received from the mobile device of the target user profile. (See Flake [0031], and [0036]-[0037] wherein the current spatio-temporal sate of the user of the device with associated profile is determined based on geolocation identifying data objects received from the mobile device and sensors).

Regarding claim 7, Ittah in view of Flake in view of Soto and Harris as applied above to claim 1 further teaches:
The apparatus of claim 1, wherein: the one or more contextual labels for a document object of the plurality of document objects comprise one or more topical labels, (See Flake [0004]-[0005], [0063] and/or Soto [0019], [0039], [0055], and [0152] wherein document/content objects as indexed/stored have associated keywords or category contextual data which are topical labels).
the spatial-temporal relevance score for the document object of the plurality of document objects is determined further based on a correlation score between the one or more topical labels for the document object and an intention prediction for the target user profile, and the intention prediction for the target user profile is determined based on the current spatial-temporal state of the target user profile. (See Soto [0015]-[0016] determining “spatio-temporal localization and relevance” scoring for content/object to a specific user of a mobile device. This includes as in [0019] and [0055] that 

Regarding claim 8, Ittah in view of Flake in view of Soto and Harris as applied above to claim 1 further teaches:
The apparatus of claim 1, wherein: the one or more contextual labels for a document object of the plurality of document objects comprise one or more mobility association labels, (See Flake [0004]-[0005], [0046], [0048]-[0049], [0063], [0068], and/or Soto [0019], [0039], [0055], and [0152] wherein document/content objects as indexed/stored have associated mobility labels. Note that “mobility association labels” are not explicitly defined or described in the disclosure in any fashion, such that the broadest reasonable interpretation is any mobility associated data such as location near a route).
the spatial-temporal relevance score for the document object of the plurality of document objects is determined further based on a correlation score between the one or more mobility association labels for the document object and a mobility designation for the target user profile, and the mobility designation for the target user profile is determined based on the current spatial-temporal state of the target user profile. (See Soto [0015]-[0016] determining “spatio-temporal localization and relevance” scoring for content/object to a specific user of a mobile device. This includes as in Soto [0005], [0018], [0048]-[0051], [0056], [0091], [0095]-[0097], and [0104] such being based on mobility/movement as destination/route based locating of user as spatiotemporal mobility designation and stored content with specific mobility association data related to that route/destination. See also Flake [0037], [0056], and [0069] movement and route based determination and relevance ranking).

Regarding claim 9, Ittah in view of Flake in view of Soto and Harris as applied above to claim 1 further teaches:
The apparatus of claim 1, wherein generating the spatially dynamic document prediction interface comprises: identifying a reduced set of the plurality of document objects satisfying a predetermined spatial-temporal relevance score criterion, and generating the spatially dynamic document prediction interface to comprise reduced indications of each of the reduced set of the plurality of document objects. (See Soto [0057]-[0058] wherein the content objects are reduced based on selection of most relevant based on threshold for selecting Top 5 or Top 10 objects based on score. See also [0063]-[0072] wherein relevance rank/scoring include ranking criterion for providing as a threshold limit as “hotspot” score)

Regarding claim 10, Ittah in view of Flake in view of Soto and Harris as applied above to claim 1 further teaches:
The apparatus of claim 1, wherein the at least one non-transitory memory and the program code are configured to, with the at least one processor, further cause the apparatus to: determine whether a reduced set of the plurality of document objects whose respective spatial-temporal relevance scores satisfy a critical relevance threshold criterion is non-empty; and (See Soto [0057]-[0058] and [0063]-[0072] wherein relevance rank/scoring include ranking criterion for providing as a hotspot content object and determines as in [0066]-[0069] such hotspot list is non-empty as opposed to as in [0072] where it is empty).
in response to determining that the reduced set of the plurality of document objects is non- empty, generate a push notification user interface that comprise reduced indications of each of the reduced set of the plurality of document objects. (See Soto [0057]-[0058] wherein the content objects 

Regarding claim 11, Ittah in view of Flake in view of Soto and Harris as applied above to claim 1 further teaches:
The apparatus of claim 1, wherein determining the current spatial-temporal state comprises: identifying a current geolocation designation and a current mobility designation of the mobile device, generating a predicted travel trajectory for the mobile device based on the current geolocation designation and the current mobility designation of the mobile device, and determining the current spatial-temporal state based on the predicted travel trajectory. (See Flake [0037] and [0069] determines user’s inferred route and trajectory based on current location (i.e. current geolocation designation) and movement information (i.e. mobility designation) and determines user’s current spatiotemporal state as a predicted/inferred route or traveling region. See also Soto [0005], [0018], [0048], [0051], [0056], [0095]-[0097], and [0104]).

Regarding claim 12, Ittah in the analogous art of document collaboration systems with contextual search teaches:
A computer-implemented method for rendering a spatially dynamic document prediction interface in a document collaboration system, the computer-implemented method comprising: (See Ittah Abstract, [0003], [0032], [0046], and [0301]-[0302] invention for document collaboration is embodied and implemented as a method. Note that the recitation of ‘for rendering a spatially document prediction interface’ is an intended use in the preamble not resulting in a structural difference and therefore not given patentable weight. See MPEP 2111.02(II)).
accessing a document object repository of the document collaboration system comprising a plurality of document objects associated with a target user profile (See Ittah [0036]-[0037], [0048], and [0059] wherein user interacts with including accessing documents in a repository of a document collaboration system. This includes as in [0062], [0065], and [0146]-[0152] user with user profile accesses by search or otherwise documents of the document repository of the document collaboration system. Note explicitly as in [0084] documents are associated/included in workspaces (i.e. collaboration spaces) such that as in [0088]-[0101] the user profile includes workspaces which include documents, such that “a plurality of document objects” are “associated with a target user profile.” See further as in [0104]-[0106] workspace is container for “one or more document” of a specific collaboration and thus including the collaborations in the user profile as in [0094] associates the document objects in the workspace for the collaboration with the profile. Further as in [0085] user following document associates document with user profile as well).
wherein each document object of the plurality of document objects comprises one or more [metadata] labels .., (See Ittah at [0146], [0150], [0152] document associated with metadata including tags/labels used for search retrieval of the document).
wherein each document object of the plurality of document objects is associated with a document collaboration space of a plurality of document collaboration spaces, (See Ittah [0104]-[0106] and [0084] wherein each document is associated with a collaboration workspace of a plurality of workspaces as a container for the document).
and further wherein the plurality of document collaboration spaces comprises one or more personal document collaboration spaces and one or more collective document collaboration spaces; (See Ittah [0105]-[0106] describing both workspaces “associated with a single user” as a “private workspace” (i.e. personal document collaboration space) and workspaces for “collaborative project involving multiple users”(i.e. collective document collaboration space)).
for each document object of the plurality of document objects, determining a … relevance … for the document object with respect to the target user [at least generally as a search response] (See Ittah [0065], [0146]-[0148], [0153], [0271]-[0273], and [0290]-[0292] wherein relevance determination for target user generally is done based on criteria and to return user-specific documents in interface/results as in [0148], [0152], [0273], and [0292]).
generating the … document prediction interface based on the [relevance] for each document object of the plurality of document objects. (See Ittah [0065], [0146]-[0148], [0153], [0271]-[0273], and [0290]-[0292] wherein results displayed in graphical interface as in [0065] an [0291]-[0293] [0292] are based on the relevance and criteria matching of documents for the specific user).
Ittah does not explicitly teach:
determining a current spatial-temporal state for a mobile device associated with a target user profile;
wherein each document object of the plurality of document objects comprises one or more contextual labels and one or more spatial labels,
for each document object of the plurality of document objects, determining a spatial-temporal relevance score for the document object with respect to the target user profile based on the one or more contextual labels for the document object, the one or more spatial labels for the document object, and the current spatial-temporal state of the target user profile, wherein the one or more spatial labels comprise one or more absolute spatial labels and one or more weighted spatial labels, wherein the one or more weighted spatial labels are determined based on a trained machine learning model; and; and
generating the spatially dynamic document prediction interface based on the spatial-temporal relevance score for each document object of the plurality of document objects.

determining a current spatial-temporal state for a mobile device associated with a target user profile; (See Flake [0009], [0033], [0049], [0052], [0068] wherein user mobile device location data (i.e. spatial)  is determined for a current time (i.e. temporal). As in [0041]-[0043] such user mobile device is associated with a target user profile of the user of the mobile device. See further [0036]-[0037] relating to user spatiotemporal determination by sensor. See also [0069]).
[access a document object repository comprising a plurality of document objects] … wherein each document object of the plurality of document objects comprises one or more contextual labels and one or more spatial labels; (See Flake [0032]-[0034], [0039], [0049]-[0050], [0053], and [0068]-[0070] wherein web content (i.e. documents) are stored in a repository as shown in Fig. 8 and Fig. 9, wherein requests/queries for content/documents are processed by accessing the web content repository. As in [0006], [0009], [0032]-[0033], [0039], [0051], [0068]-[0069] wherein the web content is stored in the repository and indexed with respect to contextual data, keywords/topics, and associated spatial/location labels).
for each document object of the plurality of document objects, determining a spatial-temporal relevance [ranking] for the document object with respect to the target user profile based [generally on the spatial, contextual, and user spatiotemporal state] (See Flake [0005], [0032]-[0033], [0037], [0046], [0051] and [0069] wherein document objects are ranked based on spatiotemporal relevance and considers the target/requesting user’s current location (i.e. spatiotemporal state) and the documents associated spatial, temporal, and other contextual labels. See also [0079]-[0081] invention is for relevancy of content objects based on spatiotemporal data and context information).
generating the spatially dynamic document prediction interface based on the spatial-temporal relevance [ranking] for each document object of the plurality of document objects. (See Flake as in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the document object spatiotemporal relevance ranking for providing document objects to a user of a mobile device as in Flake with the document collaboration system with user-specific collaboration workspaces and search relevant to user-specific criteria and workspaces as in Ittah in order to provide an improved search of collaboration workspaces and documents based on user, temporal, location, and other contextual information and only evaluate the search with respect to designated content such as workspaces/collaborations associated with a user. Providing search based on such additional parameters maximizes likelihood of locating relevant information amongst an abundance of data for a particular user and improves the relevancy of documents pushed to users by incorporating more user contextual data to provide documents more specifically aligned with what the user likely desired based on the user’s context. See Flake [0004], [0009]-[0010], and [0039].
Then Ittah in view of Flake does not explicitly teach scoring objects as:
for each document object of the plurality of document objects, determining a spatial-temporal relevance score for the document object with respect to the target user profile based on the one or more contextual labels for the document object, the one or more spatial labels for the document object, and the current spatial-temporal state of the target user profile, wherein the one or more spatial labels comprise one or more absolute spatial labels and one or more weighted spatial labels, wherein the one or more weighted spatial labels are determined based on a trained machine learning model; and  (But note Flake as above wherein in [0005], [0032]-[0033], [0037], [0046], [0051] and [0069] a spatiotemporal relevance ranking is performed on document objects based generally on this same data, but not explicitly a scoring or how such ranking is calculated).
generating a spatially dynamic document prediction interface based on the spatial-temporal relevance score for each document object of the plurality of document objects.
However, Soto in the analogous art of recommendations based on spatiotemporal state of a user mobile device and spatiotemporal relevance of objects teaches:
for each document object of the plurality of document objects, determining a spatial-temporal relevance score for the document object with respect to the target user profile based on the one or more contextual labels for the document object, the one or more spatial labels for the document object, and the current spatial-temporal state of the target user profile, (See Soto [0015]-[0016] determining “spatio-temporal localization and relevance” scoring for content/object to a specific user of a mobile device. This includes as in [0019] and [0055] that such scoring is based on relevance to contextual/topical labels of stored content and as in [0039], [0044]-[0048], [0051],  [0055], and [0059] the score is also based on spatial/location labels for the content object and the user’s current spatiotemporal state of the mobile device). wherein the one or more spatial labels comprise … one or more weighted spatial labels, wherein the one or more weighted spatial labels are determined based on a trained machine learning model; and (See Soto [0017] incorporating by reference the entirety of U.S. Patent Application No. 13/842,724 published as U.S. Patent Publication No. 2013/0325856 (hereinafter Soto ‘856). Soto ‘856 teaches as in [0055] that app/documents are tagged with location data based on app usage. This process of tagging (i.e. labeling) with location data (i.e. a spatial label) is described in the Soto ‘856 at [0080]-[0091] and [0105]-[0108] explaining the receiving/creating of app usage records associated with various location data (i.e. training data). More specifically Soto ‘856 at [0117]-[0134] describes the specific machine learning predictive model, using such usage training data, 
generating the spatially dynamic document prediction interface based on the spatial-temporal relevance score for each document object of the plurality of document objects. (See Soto as in [0043], [0049]-[0050], [0057]-[0059], and [0066]-[0072] wherein a recommendation interface (i.e. spatially dynamic document prediction interface) is generated based on the spatiotemporal relevance scoring as above for each content object of the plurality of objects).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the spatiotemporal relevance scoring and spatial labeling for recommending/providing content objects as in Soto with the document object spatiotemporal relevance ranking for providing document objects to a user of a mobile device as in Flake and the document collaboration system with user-specific collaboration workspaces and search relevant to user-specific criteria and workspaces as in Ittah in order to provide specific localized recommendations with a finer 
Then Ittah in view of Flake and Soto does not explicitly teach both absolute and weighted spatial labels for scoring as:
wherein the one or more spatial labels comprise one or more absolute spatial labels and one or more weighted spatial labels, wherein the one or more weighted spatial labels are determined based on a trained machine learning model; and (But note as in Soto (and Soto ‘856 incorporated by reference) that there are described thresholds applied for cutoffs of associating location data such as in Soto ‘856 at [0127] and as noted in the 112 rejections it is unclear what the difference exactly is in scope between absolute values being estimated relevant and weighted values for spatial, such that a weighted value with a weight of 1 would appear to also be an absolute value).
However, Harris in the analogous art of managing geotags for data including absolute/exact geotags and inferred/weighted geotags teaches:
wherein the one or more spatial labels comprise one or more absolute spatial labels and one or more weighted spatial labels, wherein the one or more weighted spatial labels are determined based on a trained machine learning model; and (See Harris [0003]-[0004] wherein content/documents include explicitly (i.e. absolute) geotagged (i.e. spatial labeled) content and non-geotagged data for which spatial labels may be inferred and determined. This includes as in [011]-[0015] determining the geotags for non-geotagged content with associated confidence level (i.e. weight). See further [0036] “geotag embedded” is an absolute spatial label and [0038]-[0039] content without such absolute 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the documents comprising both absolute geotags and inferred/determined geotags with weights for scoring content to present as in Harris, with the spatiotemporal relevance scoring and spatial labeling for recommending/providing content objects as in Soto, the document object spatiotemporal relevance ranking for providing document objects to a user of a mobile device as in Flake, and the document collaboration system with user-specific collaboration workspaces and search relevant to user-specific criteria and workspaces as in Ittah in order to ensure content/documents that are not explicitly and absolutely geotagged are provided with inferred spatial labels and perform content scoring/ranking based on both absolute geotags and determined/inferred geotags with associated weight/confidence. Soto as cited above already provides generally for scoring based on spatial labeling, but makes not distinction between explicitly associated tags and determined tags for the content/apps. Harris then adds that scoring for returning relevant content can be based on both determined/inferred tags (i.e. as in Soto) and based on explicit geotags (i.e. absolute labels) including only worrying about confidence/weighting for the inferred/determined tags. This provides the benefit as in [0003]-[0005] of Harris that document location relevance (as spatial labels/tags) are considered for returning content to a user with a current location context for both explicitly tagged and 

Regarding claim 13, Ittah in view of Flake in view of Soto and Harris as applied above to claim 12 further teaches:
The computer-implemented method of claim 12, wherein the current spatial-temporal state for the target user profile is determined based on a geolocation identifying data object received from the mobile device of the target user profile. (See Flake [0031], and [0036]-[0037] wherein the current spatio-temporal sate of the user of the device with associated profile is determined based on geolocation identifying data objects received from the mobile device and sensors).

Regarding claim 14, Ittah in view of Flake in view of Soto and Harris as applied above to claim 12 further teaches:
The computer-implemented method of claim 12, wherein: the one or more contextual labels for a document object of the plurality of document objects comprise one or more topical labels, (See Flake [0004]-[0005], [0063] and/or Soto [0019], [0039], [0055], and [0152] wherein document/content objects as indexed/stored have associated keywords or category contextual data which are topical labels).
the spatial-temporal relevance score for the document object of the plurality of document objects is determined further based on a correlation score between the one or more topical labels for the document object and an intention prediction for the target user profile, and the intention prediction for the target user profile is determined based on the current spatial-temporal state of the target user profile. (See Soto [0015]-[0016] determining “spatio-temporal localization and relevance” scoring for content/object to a specific user of a mobile device. This includes as in [0019] and [0055] that 

Regarding claim 15, Ittah in view of Flake in view of Soto and Harris as applied above to claim 12 further teaches:
The computer-implemented method of claim 12, wherein: the one or more contextual labels for a document object of the plurality of document objects comprise one or more mobility association labels, (See Flake [0004]-[0005], [0046], [0048]-[0049], [0063], [0068], and/or Soto [0019], [0039], [0055], and [0152] wherein document/content objects as indexed/stored have associated mobility labels. Note that “mobility association labels” are not explicitly defined or described in the disclosure in any fashion, such that the broadest reasonable interpretation is any mobility associated data such as location near a route).
the spatial-temporal relevance score for a document object of the plurality of document objects is determined further based on a correlation score between the one or more mobility association labels for the document object and a mobility designation for the target user profile, and the mobility designation for the target user profile is determined based on the current spatial-temporal state of the target user profile. (See Soto [0015]-[0016] determining “spatio-temporal localization and relevance” scoring for content/object to a specific user of a mobile device. This includes as in Soto [0005], [0018], [0048]-[0051], [0056], [0091], [0095]-[0097], and [0104] such being based on mobility/movement as destination/route based locating of user as spatiotemporal mobility designation 

Regarding claim 16, Ittah in view of Flake in view of Soto and Harris as applied above to claim 12 further teaches:
The computer-implemented method of claim 12, wherein generating the spatially dynamic document prediction interface comprises: identifying a reduced set of the plurality of document objects satisfying a predetermined spatial-temporal relevance score criterion, and generating the spatially dynamic document prediction interface to comprise an indication of each of the reduced set of the plurality of document objects. (See Soto [0057]-[0058] wherein the content objects are reduced based on selection of most relevant based on threshold for selecting Top 5 or Top 10 objects based on score. See also [0063]-[0072] wherein relevance rank/scoring include ranking criterion for providing as a threshold limit as “hotspot” score)

Regarding claim 17, Ittah in view of Flake in view of Soto and Harris as applied above to claim 12 further teaches:
The computer-implemented method of claim 12, further comprising: determining whether a reduced set of the plurality of document objects whose respective spatial-temporal relevance scores satisfy a critical relevance threshold criterion is non-empty; and (See Soto [0057]-[0058] and [0063]-[0072] wherein relevance rank/scoring include ranking criterion for providing as a hotspot content object and determines as in [0066]-[0069] such hotspot list is non-empty as opposed to as in [0072] where it is empty).
in response to determining that subset of the plurality of document objects is non-empty, generating a push notification user interface that comprise reduced indications of each of the subset of the plurality of document objects. (See Soto [0057]-[0058] wherein the content objects are reduced and selection of most relevant based on threshold for selecting Top 5 or Top 10 objects based on score or as in [0063]-[0072] hotspots are provided as notifications. See further [0074] push notification to user of relevant object as above threshold as hotspot)

Regarding claim 18, Ittah in view of Flake in view of Soto and Harris as applied above to claim 12 further teaches:
The computer-implemented method of claim 12, wherein determining the current spatial- temporal state comprises: identifying a current geolocation designation and a current mobility designation of the mobile device, generating a predicted travel trajectory for the mobile device based on the current geolocation designation and the current mobility designation of the mobile device, and determining the current spatial-temporal state based on the predicted travel trajectory. (See Flake [0037] and [0069] determines user’s inferred route and trajectory based on current location (i.e. current geolocation designation) and movement information (i.e. mobility designation) and determines user’s current spatiotemporal state as a predicted/inferred route or traveling region. See also Soto [0005], [0018], [0048], [0051], [0056], [0095]-[0097], and [0104]).

Regarding claim 19, Ittah in the analogous art of document collaboration systems with contextual search teaches:
A computer program product for rendering a spatially dynamic document prediction interface in a document collaboration system, the computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions configured to: (See Ittah [0297], [0299], [0301] invention for document collaboration is embodied on computer readable medium having 
access a document object repository of the document collaboration system comprising a plurality of document objects associated with a target user profile(See Ittah [0036]-[0037], [0048], and [0059] wherein user interacts with including accessing documents in a repository of a document collaboration system. This includes as in [0062], [0065], and [0146]-[0152] user with user profile accesses by search or otherwise documents of the document repository of the document collaboration system. Note explicitly as in [0084] documents are associated/included in workspaces (i.e. collaboration spaces) such that as in [0088]-[0101] the user profile includes workspaces which include documents, such that “a plurality of document objects” are “associated with a target user profile.” See further as in [0104]-[0106] workspace is container for “one or more document” of a specific collaboration and thus including the collaborations in the user profile as in [0094] associates the document objects in the workspace for the collaboration with the profile. Further as in [0085] user following document associates document with user profile as well).
wherein each document object of the plurality of document objects comprises one or more [metadata] labels .., (See Ittah at [0146], [0150], [0152] document associated with metadata including tags/labels used for search retrieval of the document).
wherein each document object of the plurality of document objects is associated with a document collaboration space of a plurality of document collaboration spaces, (See Ittah [0104]-[0106] and [0084] wherein each document is associated with a collaboration workspace of a plurality of workspaces as a container for the document).
and further wherein the plurality of document collaboration spaces comprises one or more personal document collaboration spaces and one or more collective document collaboration spaces; 
for each document object of the plurality of document objects, determine a … relevance … for the document object with respect to the target user [at least generally as a search response] (See Ittah [0065], [0146]-[0148], [0153], [0271]-[0273], and [0290]-[0292] wherein relevance determination for target user generally is done based on criteria and to return user-specific documents in interface/results as in [0148], [0152], [0273], and [0292]).
generate the … document prediction interface based on the [relevance] for each document object of the plurality of document objects. (See Ittah [0065], [0146]-[0148], [0153], [0271]-[0273], and [0290]-[0292] wherein results displayed in graphical interface as in [0065] an [0291]-[0293] [0292] are based on the relevance and criteria matching of documents for the specific user).
Ittah does not explicitly teach:
determine a current spatial-temporal state for a mobile device associated with a target user profile;
wherein each document object of the plurality of document objects comprises one or more contextual labels and one or more spatial labels,
for each document object of the plurality of document objects, determine a spatial-temporal relevance score for the document object with respect to the target user profile based on the one or more contextual labels for the document object, the one or more spatial labels for the document object, and the current spatial-temporal state of the target user profile, wherein the one or more spatial labels comprise one or more absolute spatial labels and one or more weighted spatial labels, wherein the one or more weighted spatial labels are determined based on a trained machine learning model; and
generate the spatially dynamic document prediction interface based on the spatial-temporal relevance score for each document object of the plurality of document objects.
However, Flake in the analogous art of influencing relevant resultant content objects to a user based on spatiotemporal data teaches:
determine a current spatial-temporal state for a mobile device associated with a target user profile; (See Flake [0009], [0033], [0049], [0052], [0068] wherein user mobile device location data (i.e. spatial)  is determined for a current time (i.e. temporal). As in [0041]-[0043] such user mobile device is associated with a target user profile of the user of the mobile device. See further [0036]-[0037] relating to user spatiotemporal determination by sensor. See also [0069]).
[access a document object repository comprising a plurality of document objects] … wherein each document object of the plurality of document objects comprises one or more contextual labels and one or more spatial labels; (See Flake [0032]-[0034], [0039], [0049]-[0050], [0053], and [0068]-[0070] wherein web content (i.e. documents) are stored in a repository as shown in Fig. 8 and Fig. 9, wherein requests/queries for content/documents are processed by accessing the web content repository. As in [0006], [0009], [0032]-[0033], [0039], [0051], [0068]-[0069] wherein the web content is stored in the repository and indexed with respect to contextual data, keywords/topics, and associated spatial/location labels).
for each document object of the plurality of document objects, determine a spatial-temporal relevance [ranking] for the document object with respect to the target user profile based [generally on the spatial, contextual, and user spatiotemporal state] (See Flake [0005], [0032]-[0033], [0037], [0046], [0051] and [0069] wherein document objects are ranked based on spatiotemporal relevance and considers the target/requesting user’s current location (i.e. spatiotemporal state) and the documents associated spatial, temporal, and other contextual labels. See also [0079]-[0081] invention is for relevancy of content objects based on spatiotemporal data and context information).
generate the spatially dynamic document prediction interface based on the spatial-temporal relevance [ranking] for each document object of the plurality of document objects. (See Flake as in [0009], [0037], [0039], [0041], [0046]-[0047], [0050]  and [0068]-[0069] wherein results are returned of content/documents to an interface based on the spatiotemporal relevance ranking of the content, such ranking based on spatial and contextual data of the content in relation to the user’s profile, context, and spatiotemporal state. Note also this include prediction of spatiotemporal state as well based on route, predicted destination, important user events such as birthdays, etc. for use in such relevance ranking as in [0037], [0040], [0046], and [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the document object spatiotemporal relevance ranking for providing document objects to a user of a mobile device as in Flake with the document collaboration system with user-specific collaboration workspaces and search relevant to user-specific criteria and workspaces as in Ittah in order to provide an improved search of collaboration workspaces and documents based on user, temporal, location, and other contextual information and only evaluate the search with respect to designated content such as workspaces/collaborations associated with a user. Providing search based on such additional parameters maximizes likelihood of locating relevant information amongst an abundance of data for a particular user and improves the relevancy of documents pushed to users by incorporating more user contextual data to provide documents more specifically aligned with what the user likely desired based on the user’s context. See Flake [0004], [0009]-[0010], and [0039].
Then Ittah in view of Flake does not explicitly teach scoring objects as:
for each document object of the plurality of document objects, determine a spatial-temporal relevance score for the document object with respect to the target user profile based on the one or more contextual labels for the document object, the one or more spatial labels for the document object, and the current spatial-temporal state of the target user profile, wherein the one or more spatial labels comprise one or more absolute spatial labels and one or more weighted spatial labels, wherein the one or more weighted spatial labels are determined based on a trained machine learning model; and  (But note Flake as above wherein in [0005], [0032]-[0033], [0037], [0046], [0051] and [0069] a spatiotemporal relevance ranking is performed on document objects based generally on this same data, but not explicitly a scoring or how such ranking is calculated).
generate the spatially dynamic document prediction interface based on the spatial-temporal relevance score for each document object of the plurality of document objects.
However, Soto in the analogous art of recommendations based on spatiotemporal state of a user mobile device and spatiotemporal relevance of objects teaches:
for each document object of the plurality of document objects, determine a spatial-temporal relevance score for the document object with respect to the target user profile based on the one or more contextual labels for the document object, the one or more spatial labels for the document object, and the current spatial-temporal state of the target user profile, (See Soto [0015]-[0016] determining “spatio-temporal localization and relevance” scoring for content/object to a specific user of a mobile device. This includes as in [0019] and [0055] that such scoring is based on relevance to contextual/topical labels of stored content and as in [0039], [0044]-[0048], [0051],  [0055], and [0059] the score is also based on spatial/location labels for the content object and the user’s current spatiotemporal state of the mobile device). wherein the one or more spatial labels comprise … one or more weighted spatial labels, wherein the one or more weighted spatial labels are determined based on a trained machine learning model; and (See Soto [0017] incorporating by reference the entirety of U.S. Patent Application No. 13/842,724 published as U.S. Patent Publication No. 2013/0325856 (hereinafter Soto ‘856). Soto ‘856 teaches as in [0055] that app/documents are tagged with location data based on app usage. This process of tagging (i.e. labeling) with location data (i.e. a spatial label) is described in the Soto ‘856 at [0080]-[0091] and [0105]-[0108] explaining the receiving/creating of app 
generate the spatially dynamic document prediction interface based on the spatial-temporal relevance score for each document object of the plurality of document objects. (See Soto as in [0043], [0049]-[0050], [0057]-[0059], and [0066]-[0072] wherein a recommendation interface (i.e. spatially dynamic document prediction interface) is generated based on the spatiotemporal relevance scoring as above for each content object of the plurality of objects).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the spatiotemporal relevance scoring and spatial labeling for recommending/providing content objects as in Soto with the document object spatiotemporal relevance ranking for providing document objects to a user of a mobile device as in Flake and the document 
Then Ittah in view of Flake and Soto does not explicitly teach both absolute and weighted spatial labels for scoring as:
wherein the one or more spatial labels comprise one or more absolute spatial labels and one or more weighted spatial labels, wherein the one or more weighted spatial labels are determined based on a trained machine learning model; and (But note as in Soto (and Soto ‘856 incorporated by reference) that there are described thresholds applied for cutoffs of associating location data such as in Soto ‘856 at [0127] and as noted in the 112 rejections it is unclear what the difference exactly is in scope between absolute values being estimated relevant and weighted values for spatial, such that a weighted value with a weight of 1 would appear to also be an absolute value).
However, Harris in the analogous art of managing geotags for data including absolute/exact geotags and inferred/weighted geotags teaches:
wherein the one or more spatial labels comprise one or more absolute spatial labels and one or more weighted spatial labels, wherein the one or more weighted spatial labels are determined based on a trained machine learning model; and (See Harris [0003]-[0004] wherein content/documents include explicitly (i.e. absolute) geotagged (i.e. spatial labeled) content and non-geotagged data for which spatial labels may be inferred and determined. This includes as in [011]-[0015] determining the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the documents comprising both absolute geotags and inferred/determined geotags with weights for scoring content to present as in Harris, with the spatiotemporal relevance scoring and spatial labeling for recommending/providing content objects as in Soto, the document object spatiotemporal relevance ranking for providing document objects to a user of a mobile device as in Flake, and the document collaboration system with user-specific collaboration workspaces and search relevant to user-specific criteria and workspaces as in Ittah in order to ensure content/documents that are not explicitly and absolutely geotagged are provided with inferred spatial labels and perform content scoring/ranking based on both absolute geotags and determined/inferred geotags with associated weight/confidence. Soto as cited above already provides generally for scoring based on spatial labeling, but makes no distinction between explicitly associated tags and determined tags for the content/apps. Harris then adds that scoring for returning relevant content can be based on both determined/inferred tags (i.e. as in Soto) and based on explicit geotags (i.e. absolute labels) including only worrying about confidence/weighting for the inferred/determined tags. This provides the benefit as in [0003]-[0005] of Harris that document location relevance (as spatial labels/tags) are 

Regarding claim 21, Ittah in view of Flake in view of Soto and Harris as applied above to claim 1 further teaches:
The apparatus of claim 1, wherein the at least one non-transitory memory and the program code are configured to, with the at least one processor, cause the apparatus to: for each personal document collaboration space, determine a single enrolled user profile; (See Ittah [0091], [0094] collaborations associated with profile of user and as in [0105]-[0107] “private workspace” collaboration space is “associated with a single user” and thus single user profile. See also [0038], [0065]-[0066], [0084]-[0085], [0108]-[0112] discussing user interaction with workspaces).
for each collective document collaboration space, determine an enrolled user profile set; (See Ittah [0091], [0094] collaborations associated with profile of user and as in [0105]-[0107] “project involving multiple users and/or participants” is collaboration space “associated with multiple users in a collaboration” and thus a set of enrolled user profiles for that collaboration. See further [0112] workspace provides indications of participants collaboration (i.e. enrolled user profile set). See also [0038], [0061], [0065]-[0066], [0084]-[0085], [0108]-[0112], [0124] discussing user interaction with workspaces).
determine that a document object from the document object repository is one of the plurality of document objects that are associated with the target user profile if: the document object is in a user personal document collaboration space of the one or more personal document collaboration spaces that is associated with the target user profile as the single enrolled user profile for the user personal document collaboration space, the document object is in a personal document collaboration space other than the user personal document collaboration space and the single enrolled user profile associated with the personal document collaboration space has granted a document access privilege for the document object to the target user profile, or the document object is in a collective document collaboration space that is associated with the target user profile as an enrolled user profile in the enrolled user profile set for the collective document collaboration space. (Note that this “if” limitation is an alternative and only one alternative need be shown to meet the claimed limitation. Then Ittah as in [0061], [0065], [0084]-[0085], and [0105]-[0107] user is enabled to access document (i.e. among plurality of documents) based on access rights and permissions of user associated personal workspaces as the enrolled user profile, workspaces of other users that a user has been granted follow/access permissions, or collective collaboration workspaces that they are among the participants granted as an enrolled user profile. See further well as [0113]-[0118]. [0148], [0152] describing workspace access and as in [0148] different participants/users are shown different documents files based on their assigned role, permissions, and associated workspaces. See also [0119]-[0126]. Ittah is clear from all these portions that the documents determined/shown to a user is based on the user profile and the collaboration workspaces that the user is a part of (i.e. enrolled), has access to (i.e. followed/granted), or is part of the collaboration group (i.e. enrolled in collective workspace) note explicitly limiting search document results based on workspace as in [0152]).

Regarding claim 22, Ittah in view of Flake in view of Soto and Harris as applied above to claim 1 further teaches:
The apparatus of claim 1, wherein: each personal document collaboration space is statically associated with a single enrolled user profile, and (See Ittah [0091], [0094] collaborations associated with profile of user and as in [0105]-[0107] “private workspace” collaboration space is “associated with a single user” and thus statically associated with the user, note that ‘statically’ has a broadest 
each collective document collaboration space is dynamically associated with one or more enrolled user profiles. (See Ittah [0105]-[0107] “project involving multiple users and/or participants” is collaboration space “associated with multiple users in a collaboration” and thus a set of dynamically (i.e. changeable) enrolled user profiles for that collaboration. See further [0112] workspace provides indications of participants collaboration (i.e. enrolled user profile set). See also [0038], [0061], [0065]-[0066], [0084]-[0085], [0108]-[0112], [0124] discussing user interaction with workspaces and changing participants (i.e. dynamic nature) such as in [0113] remove participant from workspace or add participant which is dynamically changing the enrolled user profiles).

Regarding claim 24, Ittah in view of Flake in view of Soto and Harris as applied above to claim 1 further teaches:
The apparatus of claim 1, wherein: the current spatial-temporal state comprises a user mobility designation for the target user profile that is determined based on a predicted travel trajectory of the mobile device, (See Flake [0037] and [0069] determines user’s inferred route and trajectory based on current location and movement information (i.e. mobility designation) and determines user’s current spatiotemporal state as a predicted/inferred route or traveling region and mobility designation as movement, direction, speed. See also Soto [0005], [0018], [0048], [0051], [0056], [0095]-[0097], and [0104]).
the one or more contextual labels for the document object of the plurality of document objects comprise one or more mobility association labels, and (See Flake [0004]-[0005], [0046], [0048]-
the spatial-temporal relevance score for a document object of the plurality of document objects is determined based on a correlation score between the one or more mobility association labels for the document object and the user mobility designation. (See Soto [0015]-[0016] determining “spatio-temporal localization and relevance” scoring for content/object to a specific user of a mobile device. This includes as in Soto [0005], [0018], [0048]-[0051], [0056], [0091], [0095]-[0097], and [0104] such being based on mobility/movement as destination/route based locating of user as spatiotemporal mobility designation and stored content with specific mobility association data related to that route/destination. See also Flake [0037], [0056], and [0069] movement and route based determination and relevance ranking).

Regarding claim 25, Ittah in view of Flake in view of Soto and Harris as applied above to claim 1 further teaches:
The apparatus of claim 1, wherein the trained machine learning model is trained based at least in part on training data comprising usage data associated with the document object. (See Soto [0017] incorporating by reference the entirety of U.S. Patent Application No. 13/842,724 published as U.S. Patent Publication No. 2013/0325856 (hereinafter Soto ‘856) and then as in Soto ‘856 [0055] app/documents are tagged with location data based on app usage for as in [0062], [0070], and [0074] trained machine learning models. This includes as in Soto ‘856 at [0117]-[0134] describes the specific machine learning predictive model, using such usage training data, to generate through the predictive model a weighted score/relevance label for a document/app based on usage intensity and other factors. .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ittah in view of Flake in view of Soto and Harris and further in view of Dey et al., U.S. Patent Pub. No. 2017/0249956 (hereinafter Dey).

Regarding claim 23, Ittah in view of Flake in view of Soto and Harris as applied above to claim 1 further teaches:
The apparatus of claim 1, wherein: the current spatial-temporal state is determined based on a predicted travel trajectory of the mobile device, the predicted travel trajectory is determined based on a current geolocation designation of the mobile device and a current mobility designation of the mobile device, (See Flake [0037] and [0069] determines user’s inferred route and trajectory based on current location (i.e. current geolocation designation) and movement information (i.e. mobility designation) and determines user’s current spatiotemporal state as a predicted/inferred route or traveling region. See also Soto [0005], [0018], [0048], [0051], [0056], [0095]-[0097], and [0104]).
the current mobility designation describes a detected direction of a detected move by the mobile device away from the current geolocation designation and a detected magnitude of the detected move. (See Flake [0037] and [0069] determines user’s mobility/movement designation includes detecting movement from location including sensed speed and direction of move for predicting route, where user is going, and when other locations will be approached).
Ittah in view of Flake and Soto does not explicitly teach:
the current mobility designation is determined based on comparing a plurality of geolocation designations of the mobile device that are recorded across a temporally continuous time period, and [describing a detected direction and magnitude of movement for the trajectory].
However, Dey in the analogous art of spatio-temporal data of user movements teaches:
the current mobility designation is determined based on comparing a plurality of geolocation designations of the mobile device that are recorded across a temporally continuous time period, and [describing a detected direction and magnitude of movement for the trajectory]. (See Dey [0018] tracking physical locations of user mobile device to generate trajectory data based on “sequence of n data points” wherein each point comprises “location information” and “location time information”. Such a “sequence” is a temporally continuous time period of recorded locations and times to determine a mobility designation as the trajectory and updated in the user profile. See also [0041]. Such trajectory information representing mobility has direction (i.e. change in latitude/longitude) and magnitude (change per time point recorded is magnitude) to create the trajectory mobility designation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the points over time based trajectory determination of a mobile device for mobility designation with the absolute and weighted determined geotags for document scoring as in Harris, the spatiotemporal relevance scoring for recommending/providing content objects as in Soto, the document object spatiotemporal relevance ranking for providing document objects to a user of a mobile device as in Flake, and the document collaboration system with user-specific collaboration workspaces and search relevant to user-specific criteria and workspaces as in Ittah in order to provide a specific process for determining trajectory data with greater accuracy and efficiency based on sampling. See Dey [0018]. Ittah in view of Flake and Soto already teaches the use of route/trajectory data of movement based on sensed speed and location to determine a predicted path, the inclusion of the specific sampling method of a sequence of data points provides a specific way to predict such 

Conclusion
Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the references in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.

The prior art made of record:
US2014/0280103
The pertinent prior art made of record:
US2013/0325856 (Incorporated by reference into cited Soto reference and relevant to weighted spatial labels based on usage)
US2011/0184636 (See Abstract and [0030]-[0031]  applies weights based on usage patterns to locations).
US2017/0091203 (See Abstract and [0035]-[0039], [0046] location data for content based on explicit label or inferred weighted label).
US2015/0356183 (See Abstract and [0047], [0052] machine learning for probability of level of location based on engagement information).
US2008/0208847 (See Abstract and [0050]-[0055] weighted geographical coordinates based on determined frequencies for document location).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-3334.  The examiner can normally be reached on Monday - Friday 5:30AM to 2:00PM Eastern Time. Examiner email address is DAVID.BROOKS@USPTO.GOV
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David T. Brooks/               Primary Examiner, Art Unit 2156        
2/15/2021